[Cite as Disciplinary Counsel v. Rohrer, 124 Ohio St. 3d 65, 2009-Ohio-5930.]




                         DISCIPLINARY COUNSEL v. ROHRER.
 [Cite as Disciplinary Counsel v. Rohrer, 124 Ohio St. 3d 65, 2009-Ohio-5930.]
Attorney misconduct — Lying to a court — Mitigation — Service to indigent
        clients is mitigating but does not immunize an attorney from discipline —
        License suspension ordered.
  (No. 2009-0719 — Submitted July 14, 2009 — Decided November 17, 2009.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 08-066.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, David A. Rohrer of Greenville, Ohio, Attorney
Registration No. 0042428, was admitted to the practice of law in Ohio in 1989.
The Board of Commissioners on Grievances and Discipline recommends that we
suspend respondent’s license to practice for six months, staying the suspension
upon conditions, for respondent’s conduct in deliberately violating a court order
and then misrepresenting to that court his responsibility for that misconduct.
        {¶ 2} We agree that respondent violated the Rules of Professional
Conduct as found by the board, but we conclude that respondent’s deliberate
violation of a court order followed by his dishonesty in explaining his behavior to
the court and others warrants an actual six-month suspension from the practice of
law.
                                 I. Procedural History
        {¶ 3} Relator, Disciplinary Counsel, filed a complaint alleging that
respondent violated five of the Rules of Professional Conduct: Prof.Cond.R.
3.3(a)(1) (a lawyer shall not knowingly make or fail to correct a false statement of
fact to a tribunal), 3.4(c) (a lawyer shall not knowingly disobey an obligation
                              SUPREME COURT OF OHIO




under the rules of a tribunal), 8.4(c) (a lawyer shall not engage in conduct
involving dishonesty, fraud, deceit, or misrepresentation), 8.4(d) (a lawyer shall
not engage in conduct that is prejudicial to the administration of justice), and
8.4(h) (a lawyer shall not engage in conduct that adversely reflects upon his
fitness to practice law). Respondent stipulated that his conduct violated all but the
last of those rules and stipulated to certain of the underlying facts.
       {¶ 4} A panel of the Board of Commissioners on Grievances and
Discipline heard the case and concluded that respondent had committed five
violations of the Rules of Professional Conduct, four of which were stipulated
violations. The panel also found by clear and convincing evidence that
respondent’s conduct adversely reflected upon his fitness to practice law in
violation of Prof.Cond.R. 8.4(h). The panel recommended a six-month suspension
from the practice of law, with the entire suspension stayed on the condition of no
further misconduct. The board adopted the panel’s findings and sanction,
recommending a stayed six-month suspension.
       {¶ 5} Relator objects to the recommended stayed six-month suspension
and requests that this court impose an actual six-month suspension.
                                   II. Misconduct
                                       A. Facts
       {¶ 6} The parties before the board stipulated to the following facts giving
rise to the disciplinary complaint:
       {¶ 7} On September 25, 2007, respondent was appointed to represent a
ten-year-old juvenile in a case filed in juvenile court by the Darke County
prosecuting attorney. The complaint alleged five delinquency counts of murder
and one delinquency count of aggravated arson as a result of a September 16,
2007 fire that killed the juvenile’s mother and sister and three other children. That
same day, the juvenile was remanded to the custody of West Central Juvenile
Detention Center in Troy, Ohio.




                                           2
                               January Term, 2009




       {¶ 8} On September 26, 2007, Darke County Juvenile Court Judge
Michael McClurg sealed the court file. On September 28, 2007, Judge McClurg
issued a verbal order that prohibited respondent and the prosecuting attorney from
discussing the case with the media. The juvenile court journalized that order on
October 24, 2007.
       {¶ 9} On September 27, 2007, respondent filed a request for discovery
with the Darke County Juvenile Court. On October 5, 2007, respondent filed a
motion seeking an order to compel the Darke County prosecuting attorney to
promptly provide a response to respondent’s discovery request.
       {¶ 10} On that same day, respondent directed a member of his office staff
to deliver a copy of this motion to the Darke County Daily Advocate newspaper.
The attached memorandum asserted, “Counsel for the minor child is also
concerned by the failure of the State of Ohio to provide discovery in a timely
manner due to the fact that the Assistant Prosecuting Attorney Phillip Hoover has
already been admonished in prior * * * cases for withholding discovery or
springing surprise discovery immediately prior to trial.” Sharing this material with
the Daily Advocate violated Judge McClurg’s order prohibiting communications
with the media in this juvenile case. The October 9, 2007 edition of the Daily
Advocate included an article on the motion to compel discovery filed by
respondent.
       {¶ 11} On October 11, 2007, Judge McClurg conducted a hearing to
address the Daily Advocate article and determine whether respondent had violated
the court’s order regarding communications with the media.
       {¶ 12} At this hearing, respondent made the following statements:
       {¶ 13} “I said some things to my staff that I believe * * * was
misconstrued, but I’m not going to hold them responsible and I believe that a
copy * * * of that motion later on in the day got delivered over there without my
knowledge.



                                         3
                               SUPREME COURT OF OHIO




        {¶ 14} “* * *
        {¶ 15} “I take responsibility for that because if they thought that that was
my intent or that’s what I wanted to happen, and they did that, then that’s still my
responsibility. It was * * * not my intent.”
        {¶ 16} These statements to the court were false and misleading.
        {¶ 17} On or about November 7, 2007, Hoover filed a grievance with the
Darke County Bar Association concerning respondent’s conduct and sent a copy
of the grievance to Judge McClurg. On November 29, 2007, Judge McClurg
issued the entry pursuant to the October 11 hearing, concluding that respondent
had violated the court order prohibiting communication with the media.1
        {¶ 18} In March 2008, Judge McClurg found the juvenile not competent
to face juvenile-delinquency charges against him and dismissed the pending
charges.
        {¶ 19} In addition to the stipulated facts, the board found that
respondent’s assistant, Daphne Laux, had told the prosecutor’s office that
respondent had instructed her to send the motion to compel to the newspaper. The
board also found that respondent had terminated Laux because she had violated
respondent’s office policy against divulging confidential information about cases.
The board noted that “[i]n a subsequent letter to the unemployment bureau
concerning her termination, [respondent] again suggested that Ms. Laux was
responsible for sending the motion to the newspaper.”
                  B. Violations of the Rules of Professional Conduct
        {¶ 20} The board first found that respondent had violated the four Rules
of Professional Conduct to which the parties stipulated, and we agree. With regard
to Prof.Cond.R. 3.4(c), respondent knowingly told a member of his staff to deliver
a copy of his motion to compel to the local newspaper, in defiance of the juvenile

1. The juvenile court judge sanctioned respondent, but ordered the sanction purged so long as
respondent committed no further violations of the court’s order.




                                             4
                                   January Term, 2009




court’s order prohibiting communications with the media. Respondent violated
Prof.Cond.R. 3.3(a)(1) and 8.4(c) by knowingly telling the juvenile court judge at
the October 11, 2007 hearing that his staff had “misconstrued” his directions,
when in fact, he had told them to deliver the motion to the newspaper. He also
made false statements to the court when he said that the motion had been
delivered to the newspaper “without [his] knowledge” and that it “was not [his]
intent.” He knew that these statements were false. These actions—deliberately
violating a court order and lying to the court about it—also constitute conduct that
is prejudicial to the administration of justice in violation of Prof.Cond.R. 8.4(d).
        {¶ 21} Additionally, respondent’s November 29, 2007 letter to the
unemployment-compensation bureau was misleading, indicating that “after
meeting with” the juvenile court judge, respondent “informed” the judge that the
order violation “was completely [respondent’s] fault” and that respondent “took
full responsibility” for that action, even though respondent at the disciplinary
hearing admitted that he had not accurately told the judge what had happened,
either during the October 11 hearing or off the record afterward. In a December
9, 2007 letter to the unemployment-compensation bureau, respondent repeated his
statement that he “took full responsibility for [his] action before Judge McClurg.”
        {¶ 22} In the November 29 letter, respondent also said, “I do not know
where Ms. Laux would come up with saying that ‘I lied,’ ” even though
respondent later admitted telling his staff on October 11 that he had “fudged”
what he told the juvenile court.2 This letter to the unemployment-compensation
bureau was sent well after respondent’s October 11, 2007 hearing before the
juvenile court, and it contained misleading statements about the events


2. The board found that respondent’s November 29, 2007 letter to the unemployment-
compensation bureau suggested that his former employee, Laux, was responsible for sending the
motion to the newspaper. We do not agree, but we find that the record shows a different
misstatement to the unemployment-compensation bureau, as described above.




                                             5
                                 SUPREME COURT OF OHIO




surrounding the October 11 hearing. We therefore conclude that this conduct
violates Prof.Cond.R. 8.4(c).3
        {¶ 23} Regarding Prof.Cond.R. 8.4(h), the board found a violation despite
its statement that “[b]ased upon the panel’s inability to discern whether
respondent’s conduct was impulsive or not * * *, the panel does find by clear and
convincing evidence that his conduct adversely reflected upon his fitness to
practice law.” Respondent disputed this violation before the panel of the board.
We agree with the board’s finding that respondent’s conduct violated
Prof.Cond.R. 8.4(h). While the “impulsiveness” of respondent’s conduct (or lack
thereof) is not the sole measure of whether his conduct violated Prof.Cond.R.
8.4(h), we address this point, on which the board’s findings are less than clear.
        {¶ 24} Our review of the evidence presented at the disciplinary hearing
indicates that respondent made a deliberate decision to violate the court’s order by
providing the media with a copy of the motion to compel. His discovery request
was slightly more than a week old when he filed his motion to compel, and he
provided it to the media on the day he filed it. Respondent testified at his
disciplinary hearing that he violated the court’s order because he believed that
disclosing the motion to the media would make it more likely that he would get
the discovery that he sought and that he did get his discovery. Respondent
testified: “I know I violated a gag order and that is an incorrect thing to do * * *
Yet, justice got served by the breaking of that gag order.” Under the
circumstances, we believe that respondent’s violation of the juvenile court’s order
was not impulsive, but rather was a deliberately chosen action.



3. We do not address the contentions about the circumstances surrounding respondent’s firing of
Laux or the reasons for her termination. Respondent claims that he fired her for breaching
confidentiality about a client’s case (by informing the prosecutor of respondent’s disobedience of
the court’s order). We note, as did one of the panel members in this case, that respondent himself
had a duty to report his own professional misconduct to a disciplinary authority. See Prof.Cond.R.
8.3(a).




                                                6
                               January Term, 2009




       {¶ 25} Additionally, respondent’s justification during the disciplinary
hearing of his false statements to the juvenile court is inconsistent with his claim
that   those   statements   were    impulsively    made.    Respondent     admitted
misrepresenting to the juvenile court in the October 11, 2007 hearing that his staff
“misconstrued” what respondent had told them and that it “was not his intent” to
disclose the motion to the media. In his disciplinary hearing, respondent testified
that during the October 11 hearing, he became concerned that the juvenile court
judge would remove him from the case. Respondent claimed that his concern
about possibly being removed from representing the juvenile prompted him to
mislead the judge about his role in providing the motion to the media.
Respondent’s admitted calculation about what to tell the judge to ensure his
continued representation of his client indicates that respondent prevaricated in
answering the judge’s questions about the incident. He then continued to make
misleading statements to the state unemployment-compensation bureau in his
letters to that agency contesting his former employee’s benefits claim. We find his
statements to the juvenile court to be a deliberately chosen course of conduct.
       {¶ 26} Deliberately disobeying a court order, then lying about it to the
judge during a court hearing on the matter, is not justified by an otherwise
commendable desire to protect a client and engage in zealous advocacy. There
were legitimate ways for respondent to protect his client’s interests; this conduct
was not among them.
                                   III. Sanction
       {¶ 27} The parties dispute the appropriate sanction for respondent’s
misconduct. The panel recommended a six-month suspension, stayed on condition
of no further misconduct, and the board adopted that recommendation. Relator
objected to the board’s recommended sanction. Relator argues that an actual six-
month suspension of respondent from the practice of law is warranted, urging that




                                         7
                              SUPREME COURT OF OHIO




the panel and board erred in declining to find that several aggravating factors
were present.
        {¶ 28} We determine the proper sanction for violations of the Rules of
Professional Conduct by consideration of the duties violated, respondent’s mental
state, the injury caused, the existence of aggravating or mitigating circumstances,
and applicable precedent. Cincinnati Bar Assn. v. Farrell, 119 Ohio St. 3d 529,
2008-Ohio-4540, 895 N.E.2d 800, ¶ 14. We now address each of these factors as
they apply to the facts of this case.
                       A. Duties Violated and Injury Caused
        {¶ 29} Respondent’s deliberate disobedience of a court order and knowing
misrepresentations to the juvenile court judge, as well as his misleading
statements in letters to the unemployment-compensation bureau, led to violations
of five Rules of Professional Conduct.
        {¶ 30} While respondent’s misconduct did not appear to prejudice his
client—who was later found incompetent to stand trial—a lawyer’s behavior of
flouting court orders and lying to a court prejudices the administration of justice.
See, e.g., Cleveland Bar Assn. v. Herzog (1999), 87 Ohio St. 3d 215, 216, 718
N.E.2d 1274 (respondent testified falsely before bankruptcy court and was “less
than candid” in response to efforts to discover his assets in the bankruptcy case;
six-month suspension imposed). In Disciplinary Counsel v. Fowerbaugh (1995),
74 Ohio St. 3d 187, 190, 658 N.E.2d 237, we explained: “A lawyer who engages
in a material misrepresentation to a court * * * violates, at a minimum, the
lawyer’s oath of office that he or she will not ‘knowingly * * * employ or
countenance any * * * deception, falsehood, or fraud.’ Gov.Bar R. I(8)(A). Such
conduct strikes at the very core of a lawyer’s relationship with the court and with
the client. Respect for our profession is diminished with every deceitful act of a
lawyer.”
                                   B. Mental State




                                          8
                               January Term, 2009




       {¶ 31} Respondent has presented no evidence that his mental state was a
factor in his professional misconduct. Accordingly, we presume that his mental
state was healthy during the relevant period. Disciplinary Counsel v. McCord, 121
Ohio St. 3d 497, 2009-Ohio-1517, 905 N.E.2d 1182, ¶ 45.
                 C. Aggravating and Mitigating Circumstances
       {¶ 32} Section 10(B) of the Rules and Regulations Governing Procedure
on Complaints and Hearings Before the Board of Commissioners on Grievances
and Discipline (“BCGD Proc.Reg.”) provides a nonexhaustive list of aggravating
and mitigating circumstances that may be considered in disciplinary cases. As
mitigating factors, the board found that respondent has no prior disciplinary
record, that he displayed a cooperative attitude toward the disciplinary
proceedings, that the juvenile court had already imposed sanctions on him, and
that he presented character witnesses attesting to his good character and
reputation. (The parties stipulated to the first two mitigating factors.) While the
board did not specifically find as a mitigating factor that respondent lacked a
selfish motive for his misconduct, see BCGD Proc.Reg. 10(B)(2)(b), the board
opined that the same mitigating factors present in Disciplinary Counsel v. Carroll,
106 Ohio St. 3d 84, 2005-Ohio-3805, 831 N.E.2d 1000, ¶ 14, including lack of a
selfish motive, were present in this case. Because this mitigating factor and the
aggravating factor of a dishonest or selfish motive are opposite sides of the same
coin, we discuss them together.
       {¶ 33} The board found no aggravating factors in this case. The panel
declined to find that respondent had engaged in a pattern of misconduct, had acted
from a selfish or dishonest motive, or had made false statements during the
disciplinary process. Relator urges us to find, instead, that these factors were
present, as well as that respondent committed multiple acts of misconduct. (The
panel did not address whether respondent committed multiple offenses, an




                                        9
                                  SUPREME COURT OF OHIO




aggravating factor under BCGD Proc.Reg. 10(B)(1)(d).)                       We address these
contentions in turn.
         {¶ 34} Based on our review of the record, we find that respondent
committed multiple offenses. After violating the juvenile court’s order,
respondent lied to the juvenile court, suggesting that his staff member was
responsible for conduct in violation of the juvenile court’s order. Then respondent
made misleading statements to the unemployment-compensation bureau,
including that he did not know where his former employee came up with the idea
that he had lied to the juvenile court, when he admits that he told his staff that he
had “fudged” what he told that court. Respondent also told the bureau that he had
taken full responsibility for his action before the juvenile court when he had not.
Respondent’s        violating     a    court     order,     followed       by     his    repeated
misrepresentations—first to a court, and then to a state agency charged with
determining        contested       unemployment-compensation                claims—constitutes
“multiple offenses” under BCGD Proc.Reg. 10(B)(1)(d). See, e.g., Disciplinary
Counsel v. Willard, 123 Ohio St. 3d 15, 2009-Ohio-3629, 913 N.E.2d 960, ¶ 24
(concluding that respondent in that case had committed multiple offenses in his
representation of each individual client). Accordingly, we conclude that the
aggravating factor of multiple offenses was present. While we think that the
board’s conclusion that the aggravating factor of a pattern of misconduct was
absent is debatable,4 we do not overturn it.




4. With regard to the “pattern of misconduct” factor, the board opined: “[R]espondent’s false
statements to the court * * * compris[ed] a single, inaccurate cover story. His extrajudicial
statements concerning Ms. Laux in the letter to the unemployment bureau, while they pertain to
the same general subject matter as his statements in court, are not sufficiently linked to those in-
court statements (for example, they were made several months after the case ended) to constitute
any salient ‘pattern’ of deception on respondent’s part.”




                                                10
                                  January Term, 2009




       {¶ 35} The board also declined to find that respondent had acted with a
selfish or dishonest motive. See BCGD Proc.Reg. 10(B)(1)(b). The board opined
that it did “not have a sufficient basis for finding as an aggravating factor that he
acted with a dishonest or selfish motive, since, as note[d] above, acting with such
a motive seems to us inconsistent with acting impulsively.”
       {¶ 36} Upon our review of the record, we conclude that the evidence
establishes that respondent exhibited a selfish or dishonest motive in
misrepresenting to the juvenile court his role in violating that court’s order, and
later in writing a misleading letter to the unemployment-compensation bureau.
       {¶ 37} First, with regard to respondent’s misrepresentations to the
juvenile court, respondent testified at the disciplinary hearing that he lied in order
to avoid being removed from representing his client in the underlying juvenile
case. (However, even if respondent had been motivated by a desire to stay on the
case to help his client, it seems fair to conclude that he had also sought to preserve
his reputation with the court.)
       {¶ 38} Additionally, in later misleadingly suggesting in a letter to the
unemployment-compensation bureau that he had taken full responsibility for his
actions before the juvenile court and that he did not know where his former
employee got the idea that he had lied to the court, respondent’s interest in
maintaining his credibility with the bureau, and in winning the contested
unemployment-compensation case, was at stake. Whether or not he prevailed in
that matter did not directly affect his client in the juvenile court matter.
Respondent’s interest in how the contested unemployment-compensation
proceeding turned out was a selfish motive for his misrepresentation to the
unemployment-compensation bureau. These facts show that respondent acted
from a selfish motive within the meaning of BCGD Proc.Reg. 10(B)(1)(b).
       {¶ 39} Relator also urges us to conclude that respondent made false
statements during the disciplinary process when he downplayed his misstatements



                                          11
                             SUPREME COURT OF OHIO




to the juvenile court in a letter to relator. See BCGD Proc.Reg. 10(B)(1)(f). The
board declined to find this aggravating factor. We will not disturb the board’s
finding in this regard. We note that relator stipulated to the mitigating factor that
respondent displayed a cooperative attitude during the disciplinary process.
BCGD Proc.Reg. 10(B)(2)(d). This fact seems inconsistent with a finding that
respondent made a false statement during the disciplinary process.
       {¶ 40} Finally, relator urges us to conclude that respondent has failed to
show remorse for his misconduct. At least with regard to violating the court’s
order, respondent, as noted above, has attempted to justify his conduct by the
results—that he got his discovery after he deliberately sent the motion to the
newspaper in violation of the court order. Respondent testified at one point:
“[J]ustice got served by the breaking of that gag order.” We agree that this self-
justification shows lack of remorse. See BCGD Proc.Reg. 10(B)(1)(g).
                              D. Applicable Precedent
       {¶ 41} We have held that “[w]e will not allow attorneys who lie to courts
to continue practicing law without interruption.” Herzog, 87 Ohio St. 3d at 217,
718 N.E.2d 1274, citing Toledo Bar Assn. v. Batt (1997), 78 Ohio St. 3d 189, 192,
677 N.E.2d 349. As we noted in Fowerbaugh, 74 Ohio St. 3d at 190, 658 N.E.2d
237:
       {¶ 42} “A lawyer who engages in a material misrepresentation to a court *
* * violates, at a minimum, the lawyer’s oath of office that he or she will not
‘knowingly * * * employ or countenance any * * * deception, falsehood, or
fraud.’ Gov.Bar R. I(8)(A). Such conduct strikes at the very core of a lawyer’s
relationship with the court and with the client. Respect for our profession is
diminished with every deceitful act of a lawyer. We cannot expect citizens to trust
that lawyers are honest if we have not yet sanctioned those who are not.”
       {¶ 43} Accordingly, we have held, “When an attorney engages in a course
of conduct resulting in a finding that the attorney has violated [the rule prohibiting




                                         12
                                  January Term, 2009




dishonesty, fraud, deceit, or misrepresentation], the attorney will be actually
suspended from the practice of law for an appropriate period of time.”
Fowerbaugh, 74 Ohio St. 3d at 190, 658 N.E.2d 237.
        {¶ 44} In Herzog, 87 Ohio St. 3d at 217, 718 N.E.2d 1274, we suspended a
lawyer from the practice of law for six months for misconduct that included lying
to a bankruptcy court. Herzog had filed for bankruptcy in order to avoid a
malpractice judgment against him. Id. at 216. During the bankruptcy proceeding,
Herzog testified falsely that he had stopped practicing law two years earlier and
did not have any new clients after that time. Id. He also failed to produce all
supporting documentation for his income tax returns and failed to explain his
interest in certain assets. Id.
        {¶ 45} Herzog is similar to this case. Here, though, the board
distinguished Herzog because Herzog’s misrepresentations to the bankruptcy
court were to serve his own financial interest and actually impeded the resolution
of the bankruptcy case. The board opined that respondent’s misrepresentations to
the juvenile court were an “isolated” part of the proceedings in his client’s case
and had no effect on the rest of that case. We conclude, however, that respondent
also acted with a selfish motive in this case. The fact that respondent’s client’s
case was resolved notwithstanding respondent’s misrepresentations to the juvenile
court does not change the fact that “a misrepresentation to a court is a
misrepresentation to a court,” to quote the panel. Absent significant mitigating
factors that warrant a departure from the principle announced in Fowerbaugh, 74
Ohio St. 3d 187, 658 N.E.2d 237, an actual suspension from the practice of law is
appropriate.
        {¶ 46} Respondent relies on Disciplinary Counsel v. Taylor, 120 Ohio
St.3d 366, 2008-Ohio-6202, 899 N.E.2d 955, to support his plea for a stayed
suspension. In Taylor, the lawyer sought a continuance in a matter but failed to
disclose that his client was deceased. Id. at ¶ 14. The lawyer also obtained a



                                          13
                             SUPREME COURT OF OHIO




client’s signature on a quitclaim deed and other documents without explaining
their significance to one of the clients, who was bedridden and could not read
English. The court concluded that the lawyer had acted out of a desire to advance
what he believed to be his client’s interests but nonetheless had violated the
Disciplinary Rules, including DR 7-102(A)(5) (knowingly making a false
statement of fact). Because of the lawyer’s “undoubtedly sincere and selfless”
efforts on behalf of his clients, and due to his representation of clients of modest
means for little or no fee, as well as the lawyer’s lack of a prior disciplinary
record and cooperation in the disciplinary process, the court ordered a one-year
suspension, stayed on the conditions of successfully completing a one-year
probation and committing no further misconduct. Id., ¶ 18-19, 21.
        {¶ 47} This case differs from Taylor in that we conclude that respondent
here acted with a selfish motive in lying to the juvenile court and in later making
misleading statements in his letter to the unemployment-compensation bureau.
        {¶ 48} Respondent relies upon Dayton Bar Assn. v. Ellison, 118 Ohio
St.3d 128, 2008-Ohio-1808, 886 N.E.2d 836, and Stark County Bar Assn. v. Ake,
111 Ohio St. 3d 266, 2006-Ohio-5704, 855 N.E.2d 1206, to support his plea for a
stayed suspension. In Ellison, the lawyer failed to respond to a summary judgment
motion, and her client’s case was dismissed. Id. at ¶ 8. The lawyer then lied to the
client to conceal the fact that the case had been dismissed. Id. at ¶ 9. However, the
court imposed only a stayed suspension, noting Ellison’s 27-year career primarily
representing indigent domestic relations clients in the Dayton area. Id. at ¶ 14.
Ellison’s misconduct also took place while her own marriage was ending, and
Ellison testified that she had trouble dealing with the loss of her client’s case. Id.
at ¶ 10, 14.
        {¶ 49} In Ake, 111 Ohio St. 3d 266, 2006-Ohio-5704, 855 N.E.2d 1206, a
lawyer—who had initially represented himself in his own divorce case—violated
several orders of the court because he did not think they would be upheld on




                                         14
                               January Term, 2009




appeal. Id. at ¶ 31. While the court condemned the respondent’s decision to
disobey the court orders, the other testimony and evidence in the case convinced
the court that Ake would not have disobeyed court orders in any other context.
These cases differ from the one at issue, in that the respondents there were
experiencing severe personal problems that convinced the court that the lawyers,
who otherwise enjoyed a good reputation in their communities, were not likely to
commit further misconduct. Id. at ¶ 46.
       {¶ 50} Here, respondent points to his lack of prior disciplinary violations,
the fact that the juvenile court has already sanctioned him, his cooperation in the
disciplinary process, and testimonials by his colleagues and former clients
attesting to his good reputation as an attorney in the community. Additionally,
respondent notes that he has represented needy clients and is a founding member
of the Indigent Legal Assistance Fund of West Central Ohio. One of respondent’s
fellow attorneys in that organization, Camille Harlan, testified that an actual
suspension of respondent’s license would have a negative impact on the
community. A local judge also testified on behalf of respondent, noting his
representation of indigent clients and the service he provides the community in
doing so.
       {¶ 51} In discipline cases, we have considered a lawyer’s work for pro
bono or low-income clients as a positive factor when determining the appropriate
sanction for the lawyer’s misconduct. See, e.g., Smith, 102 Ohio St. 3d 10, 2004-
Ohio-1582, 806 N.E.2d 495, ¶ 10, 12 (stayed suspension for lawyer who
committed Disciplinary Rule violations, in part because of her work for low-
income clients). We note Rohrer’s service to indigent clients in felony cases as a
positive factor. We wish to emphasize, however, that service to indigent clients,
while mitigating, does not immunize a lawyer from discipline for misconduct.
And this is particularly true regarding conduct involving dishonesty or false
statements to a tribunal.



                                          15
                             SUPREME COURT OF OHIO




       {¶ 52} Having weighed the aggravating and mitigating factors in this case,
we conclude that respondent’s acting in defiance of a court order, followed by a
material misrepresentation to that court in explaining his conduct and other
misleading statements to a state agency concerning the same situation, merits an
actual suspension from the practice of law. Respondent’s testimony at the
disciplinary hearing indicates that he thought that the violation of the court’s order
was justified by his need for discovery (“I felt that * * * would get me discovery
and it got me discovery”). A lawyer may not decide which court orders he will
obey. See Stark Cty. Bar Assn. v. Osborne (1991), 62 Ohio St. 3d 77, 79, 578
N.E.2d 455 (Osborne compounded his offense of disobeying the court’s
restraining order by claiming that he misunderstood it, a claim the court found
incredible).
       {¶ 53} Respondent testified that he lied to the juvenile court at the
contempt hearing to avoid being removed from the case, but he later also made
misleading statements about the incident to the unemployment-compensation
bureau. Respondent’s decision to misrepresent his actions to the juvenile court
and later to another state agency in the context of a contested unemployment-
compensation case in our view strongly militates against a stayed suspension.
                                   E. Determination
       {¶ 54} Respondent’s conduct violated five Rules of Professional Conduct
and warrants an actual suspension from the practice of law. We therefore decline
to adopt the board’s recommended sanction and instead order that respondent be
suspended from the practice of law for six months. Costs are taxed to respondent.
                                                              Judgment accordingly.
       MOYER,      C.J.,   and    PFEIFER,     LUNDBERG    STRATTON,     O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                 __________________




                                          16
                                January Term, 2009




       Jonathan E. Coughlan, Disciplinary Counsel, and Robert R. Berger,
Assistant Disciplinary Counsel, for relator.
       Kegler, Brown, Hill & Ritter, Geoffrey Stern, and Rasheeda Z. Khan, for
respondent.
                            ______________________




                                         17